United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1732
                         ___________________________

                                    Arthur Carson

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Roger Lacy, doing business as D&B Janitorial Services; Laidlaw & Lacy Inc.;
    First Advantage Background Services Corporation, (Originally named as
      "Corporation Services Co."); D&B Janitorial Services; Anita Cotton

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                            Submitted: October 29, 2020
                               Filed: April 19, 2021
                                   [Unpublished]
                                  ____________

Before COLLOTON, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Arthur Carson appeals after the district court dismissed his pro se employment
discrimination action for failure to state a claim. Carson’s complaint named, inter
alia, D&B Janitorial Services (D&B) and Anita Cotton, a D&B employee who
processed job applications.1 He claimed that defendants discriminated against him,
in violation of Title VII and the Arkansas Civil Rights Act (ACRA). Liberally
construing his complaint, he alleged that, due to D&B’s policy of not hiring, or
limiting the hiring of, applicants with felony convictions, he was essentially
disqualified from employment on the basis of his race, because statistical data
indicated that, in Arkansas, the rate of incarceration among blacks was higher than
among white individuals. The district court dismissed the case, concluding that
Carson failed to state a claim under either Title VII or the ACRA. The court reasoned
that Cotton could not be held individually liable under Title VII; that Carson’s Title
VII claim against D&B failed, because he did not allege D&B had disproportionately
fewer black custodians as a result of using felony background checks; and that his
ACRA claims failed under the same analysis applied to the Title VII claims.

        Upon de novo review, we conclude that Carson’s claims against Cotton were
properly dismissed, because Cotton could not be held individually liable under Title
VII or the ACRA. See Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (en
banc) (per curiam) (standard of review); see also Spencer v. Ripley Cnty. State Bank,
123 F.3d 690, 691-92 (8th Cir. 1997) (per curiam) (individual employees are not
personally liable under Title VII); Calaway v. Practice Mgmt. Servs., 2010 WL
4524659, at *3 (Ark. Nov. 11, 2010) (unpublished) (explaining ACRA imposes
liability only for discriminatory acts committed by employer).

      We conclude, however, that Carson stated a Title VII claim against D&B
because he plausibly alleged that D&B’s policy of not hiring, or limiting the hiring
of, applicants with certain felony convictions had a disparate impact on black

      1
        Carson brought claims against other defendants, which were dismissed.
Because his opening brief challenges only the dismissal of his claims against D&B
and Cotton, we conclude that Carson has waived any issues related to the dismissal
of his claims against other defendants. See Montin v. Moore, 846 F.3d 289, 295 (8th
Cir. 2017) (claims not raised in opening brief are waived).

                                         -2-
applicants, in that it excluded them from the opportunity of employment at a higher
rate than white applicants. See Lewis v. City of Chicago, 560 U.S. 205, 213 (2010)
(“[T]he essential ingredients of a disparate impact claim” under Title VII are that the
“employer uses an employment practice that causes a disparate impact on one of the
enumerated bases”) (cleaned up) (citing 42 U.S.C. § 2000e-2(k)(1)(A)(i));
Connecticut v. Teal, 457 U.S. 440, 450 (1982) (explaining that, in considering Title
VII disparate-impact claims, Supreme Court has focused on, inter alia, employment
requirements that create discriminatory bar to opportunities; Title VII has never been
read to require focus instead be placed on overall number of applicants in protected
class actually hired); see also Chaidez v. Ford Motor Co., 937 F.3d 998, 1006-07 (7th
Cir. 2019) (to plausibly state disparate-impact claim under Title VII, plaintiff must
demonstrate defendant had established employment practice that caused disparate
impact on basis of, inter alia, race; at pleading stage, basic allegations of statistical
methods or comparisons suffice to support claim).

      We further conclude that, to the extent Carson stated a Title VII claim against
D&B, he also stated an ACRA claim as to D&B. See Barber v. C1 Truck Driver
Training, LLC, 656 F.3d 782, 792 (8th Cir. 2011) (ACRA discrimination claim
properly analyzed under Title VII framework); cf. Ark. Code Ann.
§ 16-123-107(c)(1)(A) (employee who is injured by employment discrimination shall
have civil action against employer).

       Accordingly, we reverse the dismissal of Carson’s Title VII and ACRA claims
against D&B, we affirm the judgment in all other respects, and we remand the case
to the district court for further proceedings.

COLLOTON, Circuit Judge, concurring in part and dissenting in part.

      Plaintiff Arthur Carson alleged, among other claims, that D&B Janitorial
Services violated Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq. Carson

                                          -3-
challenged D&B’s alleged policy of declining to hire convicted felons as custodians.
He alleged that this hiring practice has an unlawful “disparate impact” on African-
Americans. The district court dismissed the complaint on the ground that Carson
failed to state a claim, and I would affirm the judgment.

       Under Title VII, as relevant here, an unlawful disparate impact is established
“only if . . . a complaining party demonstrates that a respondent uses a particular
employment practice that causes a disparate impact on the basis of race . . . and the
respondent fails to demonstrate that the challenged practice is job related for the
position in question and consistent with business necessity.” 42 U.S.C. § 2000e-
2(k)(1)(A)(i). To meet his burden under this provision, Carson must show (1) an
identifiable employment policy or practice, (2) a disparity in employment
opportunities based on race, and (3) a causal connection between the first two. The
district court dismissed Carson’s disparate-impact claim on the ground that he did not
adequately allege that D&B’s hiring practice had a disparate impact on African-
Americans who sought employment as custodians.

       To survive a motion to dismiss, “a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. “Threadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not
suffice.” Id.

      The majority reverses the district court’s ruling with one sentence of
explanation, saying that Carson plausibly alleged that D&B’s hiring practice “had a
disparate impact on black applicants, in that it excluded them from the opportunity



                                         -4-
of employment at a higher rate than white applicants.” Ante, at 2-3. The opinion
provides no further rationale, and the conclusion is incorrect.

       The district court properly examined whether Carson plausibly alleged that
D&B’s asserted policy of excluding convicted felons from custodial positions
resulted in a disparate impact on black applicants. In a disparate-impact case under
Title VII, as with a disparate-impact case under the Fair Housing Act, courts must
“examine with care whether a plaintiff has made out a prima facie case of disparate
impact,” as “prompt resolution of these cases is important.” Ellis v. City of
Minneapolis, 860 F.3d 1106, 1111 (8th Cir. 2017) (quoting Texas Dep’t of Hous. and
Cmty. Affs. v. Inclusive Communities Project, Inc., 576 U.S. 519, 543 (2015)). The
prima facie case for a disparate-impact claim is not merely an evidentiary standard;
it embodies the essential elements of a claim under the statute. See Adams v. City of
Indianapolis, 742 F.3d 720, 728, 733 (7th Cir. 2014). “A plaintiff who fails to allege
facts at the pleading stage . . . demonstrating a causal connection between a
defendant’s policy and a disparity cannot make out a prima facie case of disparate
impact.” Ellis, 860 F.3d at 1111 (brackets omitted) (quoting Inclusive Communities,
576 U.S. at 543).

        Carson’s complaint does not include sufficient factual content to support a
reasonable inference that D&B is liable for unlawful discrimination. Carson alleges
that a ban on employing convicted felons has a disparate impact on African-
Americans who seek employment as custodians at D&B. In support, he cites
statistics from 2007 showing that “the rate of incarceration” in Arkansas was greater
for African-Americans than for Hispanics and whites. But rate of incarceration per
racial group does not show the rate of felony convictions per racial group, for some
incarcerated persons are not felons, and some felons are not incarcerated. The
complaint also does not allege that the “rate of incarceration” accounts for varying
lengths of incarceration for different felons: if felons of one race tend to be



                                         -5-
incarcerated for longer terms than felons of another race, then the “rate of
incarceration” would not reflect the rate of felony convictions for each race.

       Nor does the complaint allege why the incarceration rate for the general
population in Arkansas in 2007 is a sound proxy for felon status among the custodian
applicant pool at D&B in 2020. The incarceration statistics are outdated by more
than a decade. Even if the data were current, incarcerated persons presumably do not
apply for custodial jobs at D&B, and the complaint includes no allegation about the
numbers of non-incarcerated persons of each race in D&B’s locality who have been
convicted of a felony. And even if we were to assume that the “rate of incarceration”
by race in 2007 reflects the number of felony convictions by race in the general
population of non-incarcerated persons in 2020, a complaint may not “simply
presume that population-level statistics will accurately describe subgroups of that
population.” Mandala v. NTT Data, Inc., 975 F.3d 202, 211 (2d Cir. 2020). The
complaint does not allege that the racial composition of D&B’s applicant pool mirrors
the racial composition of the general population.

      For these reasons, Carson’s complaint is insufficient to state a disparate-impact
claim against D&B Janitorial Services under Title VII and the parallel provision of
the Arkansas Civil Rights Act. I would affirm the judgment in its entirety.
                          _________________________




                                         -6-